Motion for rehearing was filed by the State on October 26, 1921. It it insisted that we overlooked in our former opinion the fact that by the third count in the indictment appellant was charged with "possession" of intoxicating liquor, and that the third not being subject to the complaint of duplicity, and the jury having returned a general verdict of guilty both for "transporting" and "possession," *Page 648 
the conviction should be assigned to the third count. The second count in the indictment was duplicitious as held by this court in Todd v. State, 89 Tex.Crim. Rep., 229 S.W. Rep., 515, but the third count charging "possession" was good under the law as it was when the indictment was presented and the case tried. There might be some merit in the motion if the Legislature at its called session in 1921 had not so amended the State-wide Prohibition Law as to repeal that portion of it which had formerly made possession of intoxicating liquor an offense. (See First and Second Called Sessions, Thirty-seventh Legislature, chapter 61, page 233.) By the provisions of the amendment the possession of intoxicating liquor is not now made an offense, unless the same is for the purpose of sale.
The motion for rehearing was filed before the effect of this amendment had become a matter of construction. We have had occasion many times recently to hold that an indictment which merely alleges the "possession" of intoxicating liquor charges no offense against the law as amended. There being no saving clause in the amendment it has become necessary in many cases to reverse judgments and order a dismissal of prosecutions where the offense alleged was possession only. (See No. 6571, Dossett v. State,90 Tex. Crim. 458; and 6570, Williams v. State,90 Tex. Crim. 455; opinions rendered December 21, 1921; Rozier v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 666.)
By reason of the amendment referred to the third count in the indictment is defective. In the absence of a saving clause in the amendment no further prosecution can be had under that count as written.
The motion for rehearing must therefore be overruled.
Overruled.